CONCURRING OPINION BY
STRASSBURGER, J.
. I join parts 1(a), 1(b), 1(c), 11(c), 11(d), III, and IV of the majority opinion.
As to parts 11(a) and 11(b), I respectfully concur in the result. I respectfully disagree with the Majority’s position that the “critical inquiry in this ease is whether the government must have probable cause to locate a person through real time cell site location -information from the person’s cellular- phone, or whether a .court order based on specific and articulable facts is sufficient.” Majority Opinion, at 955. Instead, the proper inquiry for this case, like any other case where there is a war-rantless search, is whether such warrant-less search ■ was constitutionally sound. Our .courts conduct a. two part inquiry to determine -whether a warrantless search is valid: we determine “first, whether there existed probable cause to search; and secondly, whether exigent circumstances can be found to excuse the obtaining of a warrant.” Commonwealth v. Wright, 599 Pa. 270, 961 A.2d 119, 137 (2008). Where both parts are answered affirmatively, the warrantless search is valid.
In this case, both probable cause and exigent circumstances existed and therefore the warrantless search was sound. As the trial court noted, “[i]t is difficult to imagine a case where more exigent circumstances could have existed than this one. Thus even if the warrant requirement applied here, it was excused by the strong need for immediate action and apprehension of [Appellant].” Trial Court Opinion, 1/26/2010, at 27. Furthermore, *973“there was probable cause to believe that [Appellant] committed these murders, including that three eyewitnesses who were also in the house when the murders took place and before he had fled identified him as the killer.” Id.
Thus, I respectfully disagree with the Majority’s decision to reach the issue of whether a probable cause determination is necessary prior to obtaining real time cell phone tracking data in this case where there was a valid warrantless search.